Exhibit 10(a)

 

Resolutions Adopted by the Board of Directors on January 25, 2005:

 

RESOLVED that effective January 1, 2005:

 

  •   the fee for each Board and committee meeting, in person or by
teleconference, be increased from $1,500 to $1,600;

 

  •   the annual cash retainer fee paid to each director be increased from
$50,000 to $65,000;

 

  •   the annual cash retainer fee paid to the chair of the Audit and
Examination Committee be increased from $20,000 to $25,000;

 

  •   the annual cash retainer fee paid to the chair of the Human Resources
Committee be increased from $10,000 to $20,000; and

 

  •   the annual cash retainer fee paid to each of the chairs of the Credit,
Finance, and Governance and Nominating Committees be increased from $10,000 to
$15,000.

 

Resolutions Adopted by the Governance and Nominating Committee on January 25,
2005:

 

RESOLVED that effective January 1, 2005, the Fair Market Value of the formula
stock award payable under paragraph 1 of Section A of Article V of the Directors
Stock Compensation and Deferral Plan (the “Plan”), to each Non-Employee Director
who has served as a director of the Company for at least the entire month of
April in any year and is elected as a director at the annual meeting of
stockholders held that year, shall be increased from $50,000 to $65,000.

 

RESOLVED that effective January 1, 2005, the Fair Market Value of the formula
stock award payable under paragraph 2 of Section A of Article V of the Plan, to
each Non-Employee Director who first joins the Board after the annual meeting of
stockholders in any year but on or before September 30 in such year, shall be
increased from $50,000 to $65,000.

 

RESOLVED that effective January 1, 2005, the Fair Market Value of the formula
stock award payable under paragraph 3 of Section A of Article V of the Plan, to
each Non-Employee Director who first joins the Board on or after October 1 in
any year but on or before March 31 of the following year, shall be increased
from $25,000 to $32,500.